MR. JUSTICE HARRISON,
dissenting.
I dissent and would find that the affidavit testimony of Dr. Humberger does not constitute “newly discovered evidence” which entitles appellant to relief from judgment.
In December, 1980, Halse was involved in an automobile accident in which she suffered, among several other injuries, a tri-segmental fracture of her right forearm. Halse was treated by Dr. Murphy, an Orthopedic surgeon practicing in Butte, Montana. Dr. Murphy treated the fracture by placing a metal rod through the ulna. After numerous medical visits to Dr. Murphy and after examination by another Orthopedic surgeon in Great Falls, Montana, Dr. Murphy removed the rod from Halse’s arm on March 31, 1981.
Halse was examined on October 29, 1982, by Dr. Theodore Green-lee of University Hospital, Seattle, Washington. From X-rays, Dr. Greenlee discovered Halse had a “nonunion of her proximal ulna fracture as well as possibly a middle one-third distal one-third ulnar fracture.” On November 9,1982, Dr. Greenlee repaired the two nonunion sites with plates and screws. After returning to Montana, Halse was under the care of Dr. Frank Humberger, an Orthopedic surgeon practicing in Bozeman, Montana.
In October, 1983, Halse bumped her right arm while traveling to Denver, Colorado and suffered a transverse crack across the ulna. However, this crack apparently is unrelated to the original fractures suffered in the 1980 automobile accident. Halse remained under the care of Dr. Humberger for the treatment of the fracture.
Halse instituted a medical malpractice action against Dr. Murphy on May 3, 1984. The Complaint alleged Dr. Murphy removed the metal rod before her arm healed, and that Dr. Murphy negligently *517failed to X-ray or otherwise determine whether the fracture had healed before he removed the metal rod. Additionally, Halse alleged Dr. Murphy negligently failed to externally immobilize the arm so as to permit it to heal, but merely gave Halse a splint to wear as needed.
After interrogatories were propounded and depositions noticed and taken by both parties, the preliminary pretrial order set an August 7, 1987 deadline for notices of depositions. On August 25, 1987, Murphy moved for summary judgment on the grounds that Halse’s claim “fails for fundamental want of proof” because none of Halse’s expert witnesses testified applicable standards of medical care were violated.
On September 3, Halse’s original counsel moved to withdraw from the case and for a continuance. The District Court vacated the September 4 hearing date scheduled for Murphy’s summary judgment motion. On January 22, 1988, counsel for Murphy rescheduled the hearing for February 5, 1988, and sent notice of the hearing to Halse’s original counsel. On February 4, attorney Michael Wheat moved the court for a continuance and submitted his affidavit in which he stated he had not yet decided whether to represent Halse. He stated he was attempting to find a doctor who would review the medical records and render an opinion about Murphy’s care and treatment of Halse.
During the brief hearing on February 5, 1988, Mr. Wheat again informed the Judge he was not counsel of record but needed time to find an expert witness.
“THE COURT: Mr. Wheat said they have an expert that might qualify [to testify against Dr. Murphy].
“MR. WHEAT: This is an expert independent of any of the experts that Mr. Buxbaum has had notice of up to this date.
“THE COURT: OK. Well, something I don’t see is an order dismissing . . . [original counsel]. You haven’t taken the position of being counsel of record.
“MR. WHEAT: No.
“THE COURT: I think in all fairness to the Plaintiff here, we are going to allow Mr. Wheat time to confirm that doctor. When can you do that, Mr. Wheat?
“MR. WHEAT: I think it can be done within thirty (30) days . . . I think we can easily be prepared to know within thirty days.
*518“THE COURT: I will give you a continuance here but I would like to hear in thirty (30) days.
“MR. WHEAT: You will, your honor.
“THE COURT: Nevertheless if you don’t come up with some evidence from an expert that there is a case of malpractice here, you are going to be out of Court.
“MR. WHEAT: I understand that.
“THE COURT: There is no chance going to trial if you can’t come up with an expert.
“MR. WHEAT: Absolutely, your honor, and I have explained that to Mrs. Halse. She understands.
“THE COURT: OK, you have thirty (30) days.”
When no evidence was forthcoming, Judge Sullivan granted Murphy’s motion for summary judgment on March 10, 1988. Final judgment was entered in favor of Murphy on March 14, 1988.
On April 22, 1988, Halse filed a Motion for Relief From Judgment, pursuant to Rule 60(b), M.R.Civ.P., “on the strength of her Affidavit . . . and the newly discovered evidence set out in the Affidavit of Frank W. Humberger, M.D. . . .” On May 2, 1988, the District Court ordered that Murphy would have until May 31, 1988, to respond to the motion.
Murphy responded to the motion by brief on May 19, 1988 and the District Court ordered a July 1, 1988 hearing on the motion. On June 27, 1988, Murphy requested the July 1 hearing be vacated. Under Rule 60(c), Murphy argued, the motion was deemed denied since 45 days had elapsed from the date the Rule 60(b)(2) motion was made, which put the motion out of the District Court’s jurisdiction.
On June 29, 1988, the District Court vacated the hearing on the ground the motion was deemed denied. Halse appealed the denial of her Rule 60(b)(2) motion to this Court.
Rule 60(b), M.R.Civ.P., provides in part:
“On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons:
“(2) newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 59(b) . . .”
In Kartes v. Kartes (1977), 175 Mont. 210, 214, 573 P.2d 191, 193, *519this Court stated the basic criteria for determining whether to grant relief from judgment under Rules 59 and 60, M.R.Civ.P.:
“1. The substantial rights of the party moving for new trial must be materially affected.
“2. The ‘newly discovered’ evidence sought to be introduced must be material to the issue involved in the trial.
“3. The ‘newly discovered’ evidence must be such as could not have been discovered and produced at trial with the exercise of reasonable (or ‘due’, per Rule 60, M.R.Civ.P.) diligence, or could not have been discovered by reasonable diligence in time to move for a new trial under Rule 59, M.R.Civ.P.” (Emphasis added.)
Additionally, in.Kerrigan v. Kerrigan (1943), 115 Mont. 136, 144, 139 P.2d 533, 535, this Court correctly noted that the burden is on the moving party to show:
“(1) That the evidence must have come to the knowledge of the applicant since the trial; (2) that it was not through want of diligence that it was not discovered earlier; (3) that it is so material that it would probably produce a different result upon another trial; (4) that it is not cumulative merely — that is, does not speak as to facts in relation to which there was evidence at the trial . . .”
The essence of Halse’s “newly discovered” evidence is the affidavit testimony of Dr. Humberger, in which he gives an opinion based upon circumstances which were available for his consideration prior to the grant of summary judgment. Humberger’s affidavit states in part:
“3. On December 22, 1986, I gave deposition testimony concerning my care and treatment of Kristie. During that deposition, I was unable to render an opinion concerning the care and treatment of Kristie by Dr. James P. Murphy because I had not had the opportunity to review Dr. Murphy’s medical notes and records.
“4. Since the date of my deposition, I have reviewed all of Dr. Murphy’s medical notes and records related to his care of Kristie, including an X-ray taken on March 24, 1981, and I have also reviewed the Affidavit of Kristie, wherein she states that Dr. Murphy failed to palpate her arm following removal of the rod on March 31, 1981. Based on my review of the March 24, 1981, X-ray of Kristie’s arm, Dr. Murphy’s medical notes and records, and Kristie’s Affidavit testimony that Dr. Murphy did not clinically assess the stability of her arm by palpating her arm following removal of the rod, and assuming this fact to be true, then it is my opinion that Dr. Murphy was negligent in his care and treatment of Kristie, and failed to exercise *520that degree of care and skillfulness ordinarily used in like cases by other doctors practicing in Dr. Murphy’s specialty.” (Emphasis added.)
Halse claims that, despite her “previous diligent attempts to obtain an opinion,” Dr. Humberger would not render an opinion prior to entry of summary judgment. However, Humberger’s own affidavit states that he was unable to render an opinion because he did not have Murphy’s notes and records. I can only assume that Humberger would have rendered his opinion had he been given the opportunity to review those records and consider the testimony of Halse.
There is no evidence before this Court showing that Humberger was asked to give his opinion based upon a hypothetical set of circumstances prior to entry of judgment. If, based upon those hypothetical circumstances, Humberger had been of the opinion Murphy was not negligent, but, subsequent to the entry of summary judgment, changed that opinion, Halse could more plausibly argue this constitutes “newly discovered” evidence. However, notwithstanding Halse’s label of “conspiracy of silence,” Humberger’s opinion, whatever it may have been, could have been discovered prior to entry of summary judgment.
Halse argues the District Court’s deemed denial of her Rule 60(b)(2) motion constitutes an abuse of discretion. I disagree. It is my conclusion that Humberger’s affidavit testimony does not constitute newly discovered evidence under Rule 60(b)(2), M.R.Civ.P., and I would find no abuse of discretion.
I would affirm the decision of the District Court.
MR. CHIEF JUSTICE TURNAGE and MR. JUSTICE GULBRANDSON join in the foregoing dissent of MR. JUSTICE HARRISON.